         Case 6:20-cv-00108-ADA Document 30-2 Filed 07/10/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


ParkerVision, Inc.                                         Civil Action No. 6:20-cv-00108-ADA
                               Plaintiff,
                                                             JURY TRIAL DEMANDED
       vs.

Intel Corporation
                               Defendant.

     DECLARATION OF JASON F. CHOY IN SUPPORT OF DEFENDANT INTEL
    CORPORATION’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. §1404(a)

I, Jason F. Choy, declare under penalty of perjury that:

       1.       I am an attorney at the law firm of Wilmer Cutler Pickering Hale and Dorr LLP,

counsel for Intel Corporation (“Intel”).

       2.       If sworn as a witness to testify in this matter, I would testify to the facts as set

forth herein.

       3.       Attached as Exhibit 1 is a true and correct copy of ParkerVision, Inc.’s

(“ParkerVision”) 2019 Form 10-K, filed with the Securities and Exchange Commission (“SEC”)

on April 14, 2020.

       4.       Attached as Exhibit 2 is a true and correct copy of a translation of a final

judgment of the Munich Regional Court in the matter of ParkerVision GmbH, dated April 25,

2019, File no. 7 O 2141/17.

       5.       Attached as Exhibit 3 is a true and correct copy of European Patent 1 135 853,

obtained from publicly available sources.

       6.       Attached as Exhibit 4 is a true and correct copy of a translation of a decision on

costs and determination of the value in dispute of the Bundespatentgericht [BPatG] [Federal

Patent Court], dated December 16, 2019, file number 5 Ni 19/17 (EP).

                                                 1
        Case 6:20-cv-00108-ADA Document 30-2 Filed 07/10/20 Page 2 of 5




       7.     Attached as Exhibit 5 is a true and correct copy of an Apple press release titled

“Apple to acquire the majority of Intel’s smartphone modem business” issued on July 25, 2019

and available at https://www.apple.com/newsroom/2019/07/apple-to-acquire-the-majority-of-

intels-smartphone-modem-business/.

       8.     Attached as Exhibit 6 is a true and correct copy of a LexisNexis Accurint Report

for “Charley Dan Moses Jr.”

       9.     Attached as Exhibit 7 is a true and correct copy of a LexisNexis Accurint Report

for “David Frank Sorrells.”

       10.    Attached as Exhibit 8 is a true and correct copy of a LexisNexis Accurint Report

for “Gregory Scott Rawlins.”

       11.    Attached as Exhibit 9 is a true and correct copy of a LexisNexis Accurint Report

for “Jamison Lynn Young.”

       12.    Attached as Exhibit 10 is a true and correct copy of a LexisNexis Accurint Report

for “Jonathan Scott Jensen.”

       13.    Attached as Exhibit 11 is a true and correct copy of a LexisNexis Accurint Report

for “Martin Robert Johnson Jr.”

       14.    Attached as Exhibit 12 is a true and correct copy of a LexisNexis Accurint Report

for “Michael James Bultman.”

       15.    Attached as Exhibit 13 is a true and correct copy of a LexisNexis Accurint Report

for “Michael Wayne Rawlins.”

       16.    Attached as Exhibit 14 is a true and correct copy of a LexisNexis Accurint Report

for “Richard Clayton Looke.”




                                              2
        Case 6:20-cv-00108-ADA Document 30-2 Filed 07/10/20 Page 3 of 5




       17.    Attached as Exhibit 15 is a true and correct copy of a LexisNexis Accurint Report

for “Robert Townsend Short.”

       18.    Attached as Exhibit 16 is a true and correct copy of a Westlaw People Map

Report for “Robert Cook.”

       19.    Attached as Exhibit 17 is a true and correct excerpt from the prosecution history

of U.S. Patent No. 6,049,706, obtained from publicly available sources.

       20.    Attached as Exhibit 18 is a true and correct excerpt from the prosecution history

of U.S. Patent No. 6,266,518, obtained from publicly available sources.

       21.    Attached as Exhibit 19 is a true and correct excerpt from the prosecution history

of U.S. Patent No. 6,580,902, obtained from publicly available sources.

       22.    Attached as Exhibit 20 is a true and correct excerpt from the prosecution history

of U.S. Patent No. 7,110,444, obtained from publicly available sources.

       23.    Attached as Exhibit 21 is a true and correct excerpt from the prosecution history

of U.S. Patent No. 7,539,474, obtained from publicly available sources.

       24.    Attached as Exhibit 22 is a true and correct excerpt from the prosecution history

of U.S. Patent No. 8,588,725, obtained from publicly available sources.

       25.    Attached as Exhibit 23 is a true and correct excerpt from the prosecution history

of U.S. Patent No. 8,660,513, obtained from publicly available sources.

       26.    Attached as Exhibit 24 is a true and correct excerpt from the prosecution history

of U.S. Patent No. 9,118,528, obtained from publicly available sources.

       27.    Attached as Exhibit 25 is a true and correct excerpt from the prosecution history

of U.S. Patent No. 9,246,736, obtained from publicly available sources.




                                               3
          Case 6:20-cv-00108-ADA Document 30-2 Filed 07/10/20 Page 4 of 5




         28.   Attached as Exhibit 26 is a true and correct excerpt from the prosecution history

of U.S. Patent No. 9,444,673, obtained from publicly available sources.

         29.   Attached as Exhibit 27 is a true and correct copy of information from Google

Maps regarding the distance between Hillsboro, Oregon and the U.S. District Court in Waco,

Texas.

         30.   Attached as Exhibit 28 is a true and correct copy of information from Google

Maps regarding the distance between Santa Clara, California and the U.S. District Court in

Waco, Texas.

         31.   Attached as Exhibit 29 is a true and correct copy of information from Google

Maps regarding the distance between Cupertino, California and the U.S. District Court in Waco,

Texas.

         32.   Attached as Exhibit 30 is a true and correct copy of information from Google

Maps regarding the distance between San Jose, California and the U.S. District Court in Waco,

Texas.

         33.   Attached as Exhibit 31 is a true and correct copy of information from Google

Maps regarding the distance between Hillsboro, Oregon and the U.S. District Court in Portland,

Oregon.

         34.   Attached as Exhibit 32 is a true and correct copy of information from Google

Maps regarding the distance between Santa Clara, California and the U.S. District Court in

Portland, Oregon.

         35.   Attached as Exhibit 33 is a true and correct copy of information from Google

Maps regarding the distance between Cupertino, California and the U.S. District Court in

Portland, Oregon.



                                               4
           Case 6:20-cv-00108-ADA Document 30-2 Filed 07/10/20 Page 5 of 5




       36.      Attached as Exhibit 34 is a true and correct copy of information from Google

Maps regarding the distance between San Jose, California and the U.S. District Court in

Portland, Oregon.

       37.      Attached as Exhibit 35 is a true and correct copy of data from Lex Machina

regarding the median time to trial in the District of Oregon from January 1, 2000 to July 8, 2020.

       38.      Attached as Exhibit 36 is a true and correct copy of data from Lex Machina

regarding the median time to trial in the Western District of Texas from January 1, 2000 to July

8, 2020.

       39.      Attached as Exhibit 37 is a true and correct copy of data from Docket Navigator

regarding patent cases filed in the Western District of Texas between January 1, 2020 and July 9,

2020 that are assigned to Judge Alan D. Albright.

       40.      Attached as Exhibit 38 is a true and correct copy of data from Docket Navigator

regarding the number of active patent cases in the District of Oregon as of July 10, 2020.



       I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct. Executed on July 10, 2020.


                                                    /s/ Jason F. Choy
                                                    Jason F. Choy




                                                5
